DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not persuasive. Regarding the arguments towards claim 5, Applicant has argued that the combination of references applied in the rejection does not result in all the claim limitations, however, Hoffa et al. discloses a cutting tool (see Par. 0163), and has a multilayer structure as shown in the rejection below; Harokopus discloses a multilayer structure of a plurality of radiating elements separated by dielectric layers (Figs. 1-3 Par. 0005, 0017, 0028) as shown in the rejection below. Therefore both disclose a multilayer structure, and would have been obvious to combine in order to provide isolation between the electrically conducting layers. Regarding the arguments towards claims 8 & 11, the combination of Hoffa et al. and Craig et al. would have been obvious to combine in order to “provide a system where the integrated circuit chip additionally allows for simplified tool management and location tracking of the cutting tool and easy sorting of a plurality of tools” as evident by Craig et al. Par. 0011. Thus the rejection stands. Applicant's representative is invited to telephone the examiner for any clarification of any matter in this case.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffa et al. US Patent Application Publication 2015/0332071 (cited by applicant) and Harokopus US Patent Application Publication 2009/0096679.
Regarding Claim 5, Hoffa et al. teaches in an electrode cap milling device, a multi-loop antenna for monitoring a milling tool (Figs. 12, 14, 17 Par. 0008), comprising: a plurality of stratifications of electrically conductive layers (1308 Figs. 14, 17 Par. 0170); and said electrically conductive layers being connected to one another (better seen in Fig. 17); and an RFID system (1304 Fig. 14 Par. 0184) for monitoring the milling tool.
Hoffa et al. is silent on insulating layers separating said electrically conducting layers.
However, Harokopus discloses a plurality of radiating elements separated by dielectric layers (Figs. 1-3 Par. 0005, 0017, 0028).
In this particular case, providing insulating layers separating electrically conducting layers is common and well known in the art as evident by Harokopus in order to provide isolation between the antenna elements (Par. 0005, 0017, 0028).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the stratifications of electrically conductive layers of Hoffa et al. with insulating layers separating said electrically conducting layers based on the teachings of Harokopus in order to provide isolation between them.
Regarding Claim 6, Hoffa et al. as modified teaches wherein said multi-loop antenna is configured to describe and read out an RFID transponder carried on the milling tool, thus enabling electronic control and evaluation of a selection and targeted information of the milling tool (Par. 0006, 0184).
Regarding Claim 7, Hoffa et al. as modified teaches wherein the targeted information is selected from the group consisting of a serial number of the milling tool (Par. 0006, 0116, 0179).
Regarding Claim 12, Hoffa et al. as modified teaches wherein said multi-loop antenna encloses said RFID transponder (1304, 1306, 1308 encloses 1310 Fig. 14).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffa et al. US Patent Application Publication 2015/0332071 (cited by applicant) and Craig et al. US Patent Application Publication 2009/0175694.
Regarding Claim 8, Hoffa et al. teaches in an electrode cap milling device, a device for monitoring a milling tool (Figs. 12, 14, 17 Par. 0008), comprising: 
a multi-loop antenna (1204a, 1204b / 1308 Figs. 12, 14, 17 Par. 0141, 0142, 0170) arranged on a tool carrier (1200 Par. 0140) in a vicinity of a rotationally symmetric tool (1201 Par. 0140), said multi-loop antenna enclosing the rotationally symmetric tool and being configured to generate an electromagnetic ring field (Fig. 12 Par. 0140); 
an RFID transponder (1202a-d / 1310 Par. 0141, 0169) carried on the rotationally symmetric milling tool and in a position within the electromagnetic ring field of said multi-loop antenna (Figs. 12, 14).
Hoffa et al. is silent on said multi-loop antenna being arranged on the tool carrier to enable said RFID transponder on the rotationally symmetric tool to be queried in any position while in motion and when at rest.
However, Craig et al. teaches a rotating milling cutter with an RFID antenna and chip (Fig. 5 Par. 0031, 0032).
In this particular case, providing an antenna and RFID transponder on the rotationally symmetric tool to be queried in any position while in motion and when at rest is common and well known in the art as evident by Craig et al. in order to control a machining operation (Par. 0003).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the RFID transponder of Hoffa et al. to be queried in any position while in motion and when at rest based on the teachings of Craig et al. in order to control a machining operation.
Regarding Claim 9, Hoffa et al. as modified teaches wherein said multi-loop antenna is configured to describe and read out said RFID transponder of the rotationally symmetric milling tool, thus enabling electronic control and evaluation of a selection and targeted information of the milling tool (Par. 0006, 0184).
Regarding Claim 10, Hoffa et al. as modified teaches wherein the targeted information is selected from the group consisting of a serial number of the milling tool (Par. 0006, 0116, 0179).
Regarding Claim 11, Hoffa et al. teaches an arrangement in electrode cap milling devices for monitoring milling tools when machining rotationally symmetric workpieces (Figs. 12, 14, 17 Par. 0008), the arrangement comprising: 
a multi-layered, ring-shaped multi-loop antenna (1204a, 1204b / 1308 Figs. 12, 14, 17 Par. 0141, 0142, 0170); and 
an RFID system (1202a-d / 1310 Par. 0141, 0169) for monitoring rotationally symmetric milling tools when machining the rotationally symmetric workpieces, said RFID system including an RFID transponder carried on the rotationally symmetric milling tool and being configured to communicate with said multi-loop antenna (Par. 0141, 0169); 
said multi-loop antenna being arranged on a tool carrier (1200 Par. 0140) in a vicinity of the rotationally symmetric milling tool and to enclose the rotationally symmetric milling tool (1201 Par. 0140); 
said RFID transponder being disposed in a position on the rotationally symmetric milling tool within in an electromagnetic ring field of the multi-loop antenna (Figs. 12, 14).
Hoffa et al. is silent on said multi-loop antenna being arranged on the tool carrier to enable querying said RFID transponder on the rotationally symmetric milling tool in any position when in motion and when at rest.
However, Craig et al. teaches a rotating milling cutter with an RFID antenna and chip (Fig. 5 Par. 0031, 0032).
In this particular case, providing an antenna and RFID transponder on the rotationally symmetric tool to be queried in any position while in motion and when at rest is common and well known in the art as evident by Craig et al. in order to control a machining operation (Par. 0003).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the RFID transponder of Hoffa et al. to be queried in any position while in motion and when at rest based on the teachings of Craig et al. in order to control a machining operation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845